                                                                  Case 2:21-cv-00831-JCM-BNW Document 16 Filed 07/30/21 Page 1 of 2



                                                             1    GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                             2    Kaine Messer (#14240)
                                                                  The District at Green Valley Ranch
                                                             3    170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                             4    Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                             5    christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                             6    Attorneys for Plaintiff Kathryn Rios

                                                             7                                UNITED STATES DISTRICT COURT
                                                             8                                        DISTRICT OF NEVADA
                                                             9          KATHRYN RIOS, an individual;                  Case No: 2:21-cv-00831-JCM-BNW
                                                             10                          Plaintiff,                   STIPULATION AND ORDER FOR
                                                                        vs.                                           DISMISSAL WITH PREJUDICE
                                                             11
                                                                        DESTINATIONS BY DESIGN, INC.;
                                                             12         DOES I through X; and ROE
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                                        Corporations XI through XX, inclusive,
                                                             13
                           Henderson, Nevada 89012




                                                                                         Defendants.
                                                             14

                                                             15
                                                                                                  STIPULATION AND ORDER
                                                             16                                FOR DISMISSAL WITH PREJUDICE
                                                             17               IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN Plaintiff
                                                             18   Kathryn Rios and Defendant Destinations by Design, Inc., through their respective
                                                             19   attorneys of record, that this action shall be dismissed with prejudice.
                                                             20               IT IS FURTHER STIPULATED AND AGREED that all parties will bear their own
                                                             21   costs and attorneys’ fees incurred in relation to this matter.
                                                             22   ///
                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                           Page 1 of 2
                                                                  Case 2:21-cv-00831-JCM-BNW Document 16 Filed 07/30/21 Page 2 of 2



                                                             1
                                                                        IT IS FURTHER STIPULATED AND AGREED that this Court shall retain
                                                             2
                                                                  jurisdiction over this matter should any party need to seek enforcement of any
                                                             3
                                                                  Settlement Agreement.
                                                             4
                                                                  Respectfully Submitted By:
                                                             5
                                                                  GABROY LAW OFFICES                        LEWIS ROCA ROTHGERBER
                                                             6                                              CHRISTIE LLP
                                                             7
                                                                  By: _/s/ Christian Gabroy_____________   By: /s/ Howard Cole________________
                                                             8    Christian Gabroy, Esq.                   Howard E. Cole, Esq.
                                                                  Kaine Messer, Esq.                       3993 Howard Hughes Parkway, Suite 600
                                                             9    Gabroy Law Offices                       Las Vegas, NV 89169
                                                                  170 S. Green Valley Pkwy, Suite 280      (702) 949-8200
                                                             10   Henderson, Nevada 89012                  hcole@lewisroca.com
                                                                  (702) 259-7777                           Attorney for Defendant
                                                             11   Attorneys for Plaintiff
                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                             14
                                                                        IT IS SO ORDERED:
                                                             15

                                                             16
                                                                                                 _________________________________
                                                             17                                  UNITED STATES DISTRICT JUDGE
                                                             18
                                                                                                         July 30, 2021
                                                             19                                  DATED: __________________________

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                     Page 2 of 2
